Hvman, C. J.
This action is brought by plaintiff to recover of defendants the amount of their four notes, with interest.
The notes were made by defendants payable to their own order, and by them endorsed in blank.
The defence to the suit is, “that the notes were given without any consideration which was legal, valid or binding in law, having been executed for a loan of Confederate money.”
The evidence in this case is, that plaintiff acquired the notes after their maturity from a party who had acquired them before maturity for a I valuable consideration, and that plaintiff understood before he got them that their consideration was Confederate money.
The defence of illegal consideration of the notes could not have been valid against the holder from whom plaintiff got them, as he is presumed to have acquired them in good faith; nor can it be validly urged against plaintiff, as his knowledge of the defective consideration of the notes did not prevent him from acquiring by transfer the rights of the bona fide holder.
Let the judgment which is in favor of plaintiff, be affirmed; defendant, who is appellant, to pay costs of appeal.